COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       Rajfik Dominique Keating v. The State of Texas

Appellate case number:     01-19-00981-CR

Trial court case number: 1644110

Trial court:               183rd District Court of Harris County

        On December 4, 2020, Thomas J. Lewis, court-appointed counsel for appellant Rajfik
Dominque Keating, filed a motion to withdraw as appellant’s attorney of record in the above-
referenced appeal. In the motion, Lewis requests that he be permitted to withdraw and new
appellate counsel be appointed to represent appellant by the trial court. See TEX. CODE CRIM. PROC.
art. 1.051(d) (instructing that “eligible indigent defendant is entitled to have the trial court appoint
an attorney to represent him in . . . an appeal to the court of appeals”); see also TEX. CODE CRIM.
PROC. art. 26.04 (conferring trial courts with authority to appoint new counsel).
        The motion to withdraw does not comply with the requirements of Texas Rule of Appellate
Procedure 6.5. See TEX. R. APP. P. 6.5(a) (listing information and statements motion for leave to
withdraw as counsel “must contain,” including party’s name and last known address and telephone
number; statement that copy of motion was delivered to party; and statement that party was notified
in writing of right to object to motion) (emphasis added); TEX. R. APP. P. 6.5(b) (“The motion must
be delivered to the party in person or mailed–both by certified and first-class mail–to the party at
the party’s last known address.”) (emphasis added).
       Accordingly, the motion is DENIED.1




1
       To the extent Lewis files a motion to withdraw in compliance with the Texas Rules of
       Appellate Procedure, this Court will be required to enter an order abating this appeal and
       directing the trial court to appoint substitute counsel, at no expense to appellant, to
       represent him on appeal. See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1);
       26.04(a), (b)(1), (p); see also Brooks v. State, No. 03-16-00511-CR, 2016 WL 5363737, at
       *1 (Tex. App.—Austin Sept. 22, 2016) (abating appeal upon filing of motion to withdraw
       as counsel and remanding cause to trial court for hearing).
       It is so ORDERED.

Judge’s signature: /s/ Terry Adams
                    Acting individually    Acting for the Court


Date: December 15, 2020